Citation Nr: 1428970	
Decision Date: 06/26/14    Archive Date: 07/03/14

DOCKET NO.  11-17 304	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 20 percent for type II diabetes mellitus with hypertension for the period on appeal.

2.  Entitlement to a compensable rating for gastroesophageal reflux disease with dyspepsia and gastroparesis for the period on appeal prior to June 22, 2011 and a rating in excess of 30 percent for the period from June 22, 2011.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

M. C. Wilson, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1985 to July 2007.  This matter comes to the Board of Veterans' Appeals (Board) on appeal from a July 2010 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.


FINDINGS OF FACT

1.  For the period on appeal, the Veteran's type II diabetes mellitus with hypertension has required no more than insulin, the use of oral hypoglycemic agents, and restricted diet.

2.  The Veteran's type II diabetes mellitus with hypertension has not required the regulation of activities nor has it resulted in episodes of ketoacidosis or hypoglycemic reactions that have required hospitalization or visits to a diabetic care provider that occur at least twice monthly.

3.  For the period on appeal, the Veteran's type II diabetes mellitus has been productive of chronic diarrhea with episodes of abdominal distress.

4.  Prior to June 22, 2011, the Veteran's gastroesophageal reflux disease with dyspepsia and gastroparesis was productive of pain, epigastric distress, pyrosis, nausea, and bloating.

5.  For the period from June 22, 2011, the Veteran's gastroesophageal reflux disease with dyspepsia and gastroparesis has been productive of pain, epigastric distress, pyrosis, nausea, bloating, weight loss, regurgitation, and infrequent vomiting.

6.  The Veteran's gastroesophageal reflux disease with dyspepsia and gastroparesis has not resulted in hematemesis or melena with moderate anemia, or severe impairment of health.


CONCLUSIONS OF LAW

1.  The criteria for a disability rating in excess of 20 percent for type II diabetes mellitus with hypertension have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.114, Diagnostic Code 7913 (2013).

2.  For the period on appeal, the criteria for a separate disability rating of 10 percent for chronic diarrhea due to type II diabetes mellitus have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Code 7319 (2013).

3.  For the period on appeal prior to June 22, 2011, the criteria for a disability rating of 10 percent for gastroesophageal reflux disease with dyspepsia and gastroparesis have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Codes 7319 and 7346 (2013).

4.  For the period from June 22, 2011, the criteria for a disability rating in excess of 30 percent for gastroesophageal reflux disease with dyspepsia and gastroparesis have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.102, 4.1, 4.2, 4.3, 4.6, 4.7, 4.10, 4.21, 4.119, Diagnostic Codes 7319 and 7346 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating claims for VA benefits.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).

Proper notice from VA must inform the claimant of any information and evidence not of record that is necessary to substantiate the claim; that VA will seek to provide; and that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice must be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The RO provided the required notice in a June 2010 letter.

As to VA's duty to assist, VA has associated with the claims folder the Veteran's service treatment records in addition to records of her VA and non-VA treatment.  See 38 U.S.C.A. § 5103A (West 2002 & Supp. 2013); 38 C.F.R. § 3.159(c) (2013).  Also pursuant to VA's duty to assist, VA provided examinations and/or obtained medical opinions in June 2010, September 2011, September 2012, and April 2013.  38 U.S.C.A. § 5103A(d)(1); 38 C.F.R. § 3.159(c)(4)(i).  The Board finds that these examinations and opinions are adequate as they are based on review of the Veteran's relevant medical history, the reviewing clinicians provided clear conclusions with supporting data, and the clinicians offered reasoned medical explanations.  Stefl v. Nicholson, 21 Vet. App. 120, 124-25 (2007); Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008).

The Board finds that no further notice or assistance to the Veteran is required for a fair adjudication of her claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  All necessary development has been accomplished and appellate review may proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).

II.  Increased Ratings Claims

In an October 2007 rating decision, the RO granted service connection for type II diabetes mellitus (diabetes) and assigned a 20 percent rating, effective August 1, 2007, and also granted service connection for gastroesophageal reflux disease with dyspepsia (GERD) and assigned a noncompensable rating, effective August 1, 2007.  The Veteran neither expressed disagreement with the October 2007 rating decision nor was any new and material evidence received by VA within one year of that rating decision.  See 38 U.S.C.A. § 7105 (West 2002); 38 C.F.R. §§ 3.156(b), 20.201 (2013).  As such, the October 2007 rating decision is final.

The Veteran filed a claim for an increased rating in May 2010.  In July 2010, the RO issued the rating decision that led to the present appeal.  In this rating decision, the RO continued the 20 percent rating for diabetes and the noncompensable rating for GERD.  In an April 2012 supplemental statement of the case, the rating for GERD was increased to 30 percent, effective June 22, 2011.

The effective date of an award of increased compensation shall be the earliest date as of which it is ascertainable than an increase in disability occurred, if the application is received within one year from such date.  38 U.S.C.A. § 5110(b) (West Supp. 2013).  The Board will, therefore, assess any ascertainable increase in disability from May 2009.

Disability ratings are determined by applying the rating criteria set forth in VA's schedule for rating disabilities and represent the average impairment of earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  The basis of disability evaluations is the ability of the body as a whole, or of the psyche, or of a system or organ of the body to function under the ordinary conditions of daily life including employment.  38 C.F.R. § 4.10 (2013).

In determining the severity of a disability, the Board is required to consider the potential application of various other provisions of the regulations governing VA compensation as well as the whole recorded history of the Veteran's disability.  38 C.F.R. §§ 4.1, 4.2 (2013); see generally Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned if the disability more closely approximates the criteria for that rating.  38 C.F.R. § 4.7 (2013).  Otherwise, the lower rating is assigned.  Id.  Notwithstanding the principle espoused in 38 C.F.R. § 4.7, the assignment of a higher rating requires that elements from the lower rating are met where a diagnostic code uses successive rating criteria.  Tatum v. Shinseki, 23 Vet. App. 152 (2009).  In reviewing the evidence, the Board has considered whether separate ratings for different periods of time are warranted based on the facts, which is a practice of assigning ratings that is referred to as "staging the ratings."  See Hart v. Mansfield, 21 Vet. App. 505 (2007).

In making all determinations, the Board must fully consider the lay assertions of record.  A layperson is competent to report on the onset and continuity of her current symptomatology that is observable to the senses.  See Layno v. Brown, 6 Vet. App. 465, 470 (1994) (a veteran is competent to report on that of which he or she has personal knowledge).  Additionally, the Board is charged with the duty to assess the credibility and weight given to evidence.  Madden v. Gober, 125 F.3d 1477, 1481 (Fed. Cir. 1997), cert. denied, 523 U.S. 1046 (1998).

II.A.  Type II Diabetes Mellitus with Hypertension

The Veteran was assigned a rating of 20 percent for her diabetes under 38 C.F.R. § 4.119, Diagnostic Code 7913.  This diagnostic code sets forth the following rating criteria:

A 100 percent rating is warranted where the condition requires more than one daily injection of insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring at least three hospitalizations per year or weekly visits to a diabetic care provider, plus either progressive loss of weight and strength or complications that would be compensable if separately evaluated.

A 60 percent rating is warranted where the condition requires insulin, restricted diet, and regulation of activities with episodes of ketoacidosis or hypoglycemic reactions requiring one or two hospitalizations per year or twice a month visits to a diabetic care provider, plus complications that would not be compensable if separately evaluated.

A 40 percent rating is warranted where insulin, restricted diet, and regulation of activities are required.

A 20 percent rating is warranted where the Veteran requires insulin and restricted diet, or an oral hypoglycemic agent and restricted diet.

The rating criteria define "regulation of activities" as the avoidance of strenuous occupational and recreational activities.  The criteria also direct the Board to evaluate compensable complications of diabetes separately unless they are part of the criteria used to support a 100 percent evaluation.  38 C.F.R. § 4.119, Diagnostic Code 7913 (Note 1).  Under the criteria, separate evaluations for complications of diabetes are not warranted unless those complications warrant compensable evaluations.  Id. 

Here, January 2010 treatment records authored by non-VA provider Dr. D.O. indicate that the Veteran's uncontrolled diabetes did not cause eye-related complications and Dr. D.O. documented the Veteran's report that she has not experienced any hypoglycemia of which she was aware.  Physical examination revealed a normal neurologic system; her sensation and reflexes were normal and there was no evidence of a tremor.  Dr. D.O. did note, however, that the Veteran had numbness of the hands and feet that was likely related to her diabetes.

Non-VA treatment records dated June 2009 through May 2010 indicate that the Veteran was taking insulin and the oral medications Glucophage (metformin) and Actos.  The record also shows that dietary changes were recommended.

During a June 2010 VA examination, she denied peripheral vascular disease, neurovascular disease, peripheral neuropathy, diabetic neuropathy, genitourinary disorder, and other diabetic complications.  However, consistent with Dr. D.O.'s findings, the examiner concluded that the Veteran's constant numbness and burning pain in the calves and feet were consistent with peripheral neuropathy, which was at least as likely as not caused by or a result of her diabetes.  During this examination, the Veteran denied any hospitalizations for diabetic complications and denied ketoacidosis, but also reported that she has had "episodes of hypoglycemia reactions or ketoacidosis."  She reported that these episodes have required visits to a diabetic care provider-visits that she made "monthly or less often."

The examiner reported that the evidence did not show that the Veteran had visual impairment, kidney disease, neurologic disease, or amputation due to her diabetes, but that cardiovascular disease was a potential diabetic complication.  The examiner diagnosed her with essential hypertension, noting the Veteran's history of elevated blood pressure and that she had readings of 138/96, 136/77, and 134/90 over the previous year.

VA treatment records dated July 2010 document the Veteran's report that she faxed her blood sugar to a non-VA endocrinologist every two weeks.  Notably, however, the record does not show that the Veteran visited a physician at least twice monthly at that time.  March 2011 treatment records from a non-VA medical group and the report of a June 2010 VA eye examination document the Veteran's report that she experienced blurry vision once in a while, but that she was negative for diabetic retinopathy and there was no evidence of diabetic changes.

In March 2012, VA obtained a medical opinion regarding the relationship between the Veteran's diabetes and her chronic diarrhea.  Based on review of the evidence in the record in addition to medical literature, the reporting clinician opined that the Veteran's diarrhea is more likely than not due to her service-connected diabetes.  This opinion is supported by July 2011 treatment records from a non-VA medical group that indicate that the onset of the Veteran's persistent diarrhea was contemporaneous with the onset of her diabetes.

VA treatment records dated April 2012 indicate that the Veteran was negative for night sweats, weight loss, chest pain, palpitations, shortness of breath, joint swelling, dizziness, headache, vision loss, weakness, skin rash, melena, hematochezia, and hematuria.  The Veteran was also negative for significant changes in body weight during the six month period prior to her VA visit.  The reporting clinician documented that the Veteran's feet were normal upon inspection, her pedal pulses were normal/present, and her sensory examination revealed that her feet were normal/intact to monofilament.  It was noted during the Veteran's April 2013 VA examination that the Veteran experienced a weight loss of approximately forty pounds over the previous year.  The examiner noted, however, that this weight loss is due to the Veteran's intestinal disorder, and thus, will not be considered with regard to her diabetes.

After careful review of the evidence, the Board finds that symptoms of the Veteran's diabetes approximate a rating of 20 percent for the period on appeal because her disability has required insulin, oral hypoglycemic agents, and restricted diet.  In finding that a higher rating is not warranted, the Board acknowledges that the Veteran contended in her June 2011 substantive appeal (Form 9) that her condition requires her to regulate her activities because she is required to travel with her diabetic supplies; plan her work, travel, social activities, and exercise schedule to accommodate her insulin schedule; check her blood sugar at least six times per day; and inject herself with insulin five times per day.  In addition, she contended in a January 2012 statement that she was informed that it is not safe for her to exercise when her blood sugar is over 300.  The rating criteria define "regulation of activities" as the "avoidance of strenuous occupational and recreational activities."  Here, the evidence shows that the Veteran has developed a routine, and modifies the timing of activities in certain circumstances, but she has not had to avoid engagement in activities.  Thus, the Veteran has not had to regulate her activities within the meaning of the rating criteria.

In finding that a rating in excess of 20 percent is not warranted, the Board also acknowledges that the Veteran's diabetes has been productive of occasional episodes of blurred vision, hypertension, diarrhea, and some numbness, but has not been productive of episodes of hypoglycemia or ketoacidosis that have required hospitalization or frequent visits with a diabetic care provider.  While the Veteran stated in her Form 9 that she has had low blood sugar on several occasions, there is no competent evidence of record that shows that the blood sugar readings that were identified by the Veteran as "low" constitute data indicative of hypoglycemia.  Whether the Veteran was hypoglycemic is a complex medical question that is not answerable by personal observation alone or by the application of knowledge within the realm of a lay person.  See Layno v. Brown, 6 Vet. App. 465, 469-70 (1994) (a Veteran is competent to report on that of which he or she has personal knowledge); see also Jandreau v. Nicholson, 492 F.3d 1372, n.4 (Fed. Cir. 2007).  What is more, there is no evidence of record that shows that the Veteran has had hypoglycemic reactions that have required hospitalization or diabetic care provider visits at least twice monthly.

The Board has also considered whether separate compensable ratings for complications of the Veteran's diabetes are warranted.  With regard to the Veteran's reports of blurred vision, the Board notes that the June 2010 examination report indicates that this symptom may be due to pseudotumor cerebri, a condition for which the Veteran is service connected, and a July 2010 rating decision indicates that her blurred vision was considered when this condition was rated.  Thus, while the June 2010 examination report indicates that the Veteran's blurred vision is at least as likely as not caused by her diabetes, the Board finds that the Veteran's blurred vision is not separately compensable as it relates to her diabetes because she has already been compensated for this symptom with regard to her pseudotumor cerebri.  See 38 C.F.R. § 4.14 (2013) (the evaluation of the same manifestation under different diagnoses are to be avoided).

With regard to additional eye disability due to diabetes, January 2010 treatment records from Dr. D.O. indicate that the Veteran did not have eye-related complications due to diabetes; the report of a June 2010 VA examination indicates that the evidence did not show that the Veteran had visual impairment at that time, she was negative for diabetic retinopathy, and there was no evidence of diabetic changes; non-VA treatment records dated March 2011 document a normal ophthalmic examination; and VA treatment records dated April 2012 indicate that the Veteran was negative for vision loss.  Thus, there is no competent evidence that she has an additional eye disability due to her diabetes and a separate compensable rating is not warranted under 38 C.F.R. § 4.79.

With regard to hypertension, the June 2010 VA examination report indicates that the Veteran had elevated blood pressure readings over the previous year and demonstrated borderline to high blood pressure.  Under 38 C.F.R. § 4.104, Diagnostic Code 7101, the term hypertension means that the diastolic blood pressure is predominantly 90mm. or greater, and isolated systolic hypertension means that the systolic blood pressure (top number) is predominantly 160mm. or greater with a diastolic blood pressure (bottom number) of less than 90mm.  See Note (1).  Under the rating criteria, a 60 percent rating is warranted where the diastolic pressure is predominantly 130 or more; a 40 percent rating is warranted where the diastolic pressure is predominantly 120 or more; a 20 percent rating is warranted where the diastolic pressure is predominantly 110 or more, or the systolic pressure is predominantly 200 or more; and a 10 percent rating is warranted where the diastolic pressure is predominantly 100 or more, systolic pressure is predominantly 160 or more, or if there is a history of diastolic pressure that is predominantly 100 or more and requires continuous medication for control.

The examiner who conducted the June 2010 examination documented readings of 138/96, 136/77, and 134/90 in the year prior to June 2010 and noted that the Veteran did not take medication for hypertension.  The examination report also documents readings of 136/98, 140/100, and 133/96 that appear to have been taken during the June 2010 examination.  VA treatment records dated April 2012 document a reading of 123/82 and there were no antihypertensive medications listed in a list of active medications.  Overall, review of the readings does not show that the Veteran has a history of diastolic pressure that is predominantly 100 or more, systolic pressure that is predominantly 160 or more, or requires continuous medication for control.  Thus, this condition is noncompensable.

As acknowledged above, the Veteran's diarrhea may also be attributed to her diabetes.  During her June 2010 examination, the Veteran reported that her diarrhea occurs several times weekly, but less than daily.  The June 2010 examiner noted that the general occupational effect due to diarrhea was not significant and the Veteran's usual daily activities are not affected by this condition, although the report of the Veteran's May 2012 VA examination indicates that the Veteran has missed some work due to her condition.  Non-VA treatment records dated July 2011 document the Veteran's five-year history of chronic diarrhea and the Veteran's report that she has diarrhea after every meal and every morning.  She also reported that her diarrhea is accompanied by abdominal pain.  The Board notes here that the evidence does not indicate the degree to which the Veteran's abdominal pain may be attributed to her diarrhea, and not her gastrointestinal disability or pancreatitis.  Notwithstanding this fact, the Board will consider the Veteran's abdominal pain in assessing the compensability of her diarrhea.

The rating criteria that best approximate the Veteran's disability are outlined in 38 C.F.R. § 4.114, Diagnostic Code 7319, which pertains to irritable colon syndrome (spastic colitis, mucous colitis, etc.).  This diagnostic code provides the following: a 30 percent rating is warranted for severe irritable colon syndrome that is characterized by diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress; a 10 percent rating is warranted for moderate irritable colon syndrome that is characterized by frequent episodes of bowel disturbance with abdominal distress; and a noncompensable rating is warranted for mild irritable colon syndrome that is characterized by disturbances of bowel function with occasional episodes of abdominal distress.

Under Diagnostic Code 7319, the Veteran meets the criteria for a rating of 10 percent for diarrhea for the period on appeal.  In so finding, the Board notes that the Veteran has reported having frequent episodes of diarrhea, but has not reported having constant abdominal distress.  Specifically, treatment records dated May 2010 document the Veteran's report that her abdominal pain was a "0" on a scale of 0 to 10, non-VA treatment records dated February 2011 document her report that she felt "very good" and did not have any abdominal pain, December 2011 treatment records document the Veteran's report of abdominal pain, and the VA clinician who examined the Veteran in April 2013 noted that the Veteran experienced only occasional episodes of bowel disturbance with abdominal stress.  Thus, the evidence fails to show that she has experienced constant abdominal distress.  As such, a 30 percent rating is not warranted under Diagnostic Code 7319.

Additionally, the Board has considered the Veteran's reports of numbness and burning pain in the lower extremities, but finds that the Veteran already has separate, compensable ratings for peripheral neuropathy of the lower extremities secondary to her diabetes.  As the Veteran has neither raised nor perfected an appeal as to the issue of her entitlement to increased ratings for her neuropathy, the question of whether the Veteran is entitled to increased ratings for this disability is not before the Board at this time.

Overall, the Board finds that a rating in excess of 20 percent for diabetes is not warranted under the schedular criteria for the period on appeal and the preponderance of the evidence is against any higher ratings.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  The Board does find, however, that a separate 10 percent rating for diarrhea is warranted under 38 C.F.R. § 4.114, Diagnostic Code 7319.

In exceptional cases, an extraschedular rating may be provided.  38 C.F.R. § 3.321 (2013).  The United States Court of Appeals for Veterans Claims has set out a three-part test, based on the language of 38 C.F.R. § 3.321(b)(1), for determining whether a Veteran is entitled to an extraschedular rating: (1) the established schedular criteria must be inadequate to describe the severity and symptoms of the claimant's disability; (2) the case must present other indicia of an exceptional or unusual disability picture, such as marked interference with employment or frequent periods of hospitalization; and (3) the award of an extraschedular disability rating must be in the interest of justice.  Thun v. Peake, 22 Vet. App. 111 (2008), aff'd, Thun v. Shinseki, 572 F.3d 1366 (Fed. Cir. 2009).

The Board finds that the schedular rating criteria contemplate the Veteran's disability because her diabetes has required insulin, oral hypoglycemic agents, and restricted diet, and has resulted in complications.  These manifestations of the disability that are all contemplated by the schedular rating criteria and are therefore adequate to evaluate this disability.  Additionally, the evidence does not show that the Veteran has missed work on so frequent a basis that she has experienced marked interference with employment.  Thus, referral for consideration of an extraschedular rating is not warranted.

As there is no indication that the Veteran has been rendered unemployable by reason of her diabetes, consideration of the Veteran's entitlement to a total disability rating due to this disability is not warranted under Rice v. Shinseki, 22 Vet. App. 447 (2009).

II.B.  Gastroesophageal Reflux Disease with Dyspepsia and Gastroparesis

With regard to the Veteran's claim concerning an increase in her disability rating for GERD, the Board notes again that the matters on appeal include whether a compensable rating is warranted for the period on appeal prior to June 22, 2011 and whether a rating in excess of 30 percent is warranted from June 22, 2011.  These ratings were assigned under the criteria set forth in 38 C.F.R. § 4.114, Diagnostic Code 7319 (irritable colon syndrome) and 7346 (hernia hiatal), as the Board notes that the Veteran's specific disability is not listed in the rating schedule, and thus, was rated under the criteria of analogous disabilities.

The rating criteria under Diagnostic Code 7346 are set forth as follows:

A 60 percent rating is warranted where there are symptoms of pain, vomiting, material weight loss and hematemesis or melena with moderate anemia; or other symptom combinations productive of severe impairment of health.

A 30 percent rating is warranted where there is persistently recurrent epigastric distress with dysphagia, pyrosis, and regurgitation, accompanied by substernal or arm or shoulder pain, productive of considerable impairment of health.

A 10 percent rating is warranted where there are two or more of the symptoms for the 30 percent evaluation of less severity.

Notably, 38 C.F.R. § 4.114 provides that ratings under diagnostic codes 7301 to 7329, inclusive, 7331, 7342, and 7345 to 7348 inclusive will not be combined with each other.  A single evaluation will be assigned under the diagnostic code which reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.

For purposes of evaluating conditions in 38 C.F.R. § 4.114, the term "substantial weight loss" means a loss of greater than 20 percent of the individual's baseline weight, sustained for three months or longer; and the term "minor weight loss" means a weight loss of 10 to 20 percent of the individual's baseline weight, sustained for three months or longer.  38 C.F.R. § 4.112 (2013).  "Baseline weight" means the average weight for the two-year-period preceding onset of the disease.

Non-VA treatment records dated November 2009 note that the Veteran had not undergone a recent change in weight.  January 2010 treatment records authored by Dr. D.O. indicate that the Veteran had chronic nausea and diarrhea, but did not experience chronic vomiting at that time.  Physical examination revealed that her abdomen was soft, nontender, and nondistended with normal bowel sounds.  Subsequent records from Dr. D.O. that are dated March 2010 and April 2010 document the Veteran's report that her pants felt tighter, but that she attributed the potential weight gain to her use of the drug Actos, an antidiabetic drug, not her digestive disability.

Treatment records dated May 2010 indicate that the Veteran was feeling good and experienced a recent weight gain.  The record also documents the Veteran's report that she had heartburn, diarrhea after eating, occasional nausea, and abdominal pain, but did not have blood in her stool and did not experience vomiting.

The report of a June 2010 VA examination documents the Veteran's report of continuing gastritis and diarrhea.  She reported having the following symptoms: daily belching, nausea, heartburn, and bloating.  Specifically, she reported that she experienced nausea several times per week following meals and that she experienced heartburn (or pyrosis) several times per week.  She also reported, however, that her prescribed medication, Nexium, helped with her upper gastrointestinal complaints and was not productive of side effects at that time.  She denied dehydration, weight loss, or bloody stools.  The examiner concluded that it is less likely than not that the Veteran's severe diarrhea was caused by or the result of her service-connected GERD because these disorders are not commonly associated with each other.  The examiner explained that there is no medical evidence available to support an aggravating relationship between GERD and intestinal hypermotility such as to induce diarrhea.  Additionally, as previously stated, the VA examiner who provided an opinion in March 2012 attributed the Veteran's diarrhea to her service-connected diabetes.  Thus, the Board will not regard the Veteran's diarrhea as a symptom of her digestive disability.

The examiner noted that there were no signs of anemia, the Veteran's overall condition continued to be stable since its onset, her overall general health was fair, and her GERD with dyspepsia did not have a significant effect on her occupational activities.  The examiner did note, however, that the effect on her usual daily activities, including chores, exercise, sports, recreation, and feeding, was mild.  A similar assessment was noted with regard to the Veteran's gastroparesis.

The June 2010 examiner also conducted an examination of the Veteran's intestines and noted that the Veteran did not have a history of trauma to the intestines, intestinal neoplasm, vomiting, constipation, fistula, intestinal pain, ulcerative colitis, or other symptoms.  Physical examination revealed that there were no signs of significant weight loss or malnutrition, abdominal mass, or abdominal tenderness.

February 2011 treatment records from a non-VA medical group document the Veteran's report that she felt "very good" overall and she did not have any abdominal pain.  March 2011 treatment records from a non-VA health clinic document the Veteran's report that she was negative for nausea and vomiting.

December 2011 treatment notes from a non-VA medical center document a six-year history of mild epigastric pain and note that she rated her abdominal pain as a "5" at that time.  Her abdomen was soft, nontender, and nondistended with normoactive bowel sounds.  December 2011 treatment records from another non-VA medical group indicate that the Veteran was negative for recent weight loss and that she did not have nausea, vomiting, abdominal pain, diarrhea, constipation, or bright red blood per rectum.

VA treatment records dated April 2012 indicate that the Veteran was negative for night sweats, weight loss, chest pain, palpitations, shortness of breath, joint swelling, dizziness, headache, vision loss, weakness, skin rash, melena, hematochezia, and hematuria.  The Veteran was also negative for significant changes in body weight during the six month period prior to her VA visit.

The Veteran was afforded another VA examination in April 2013.  During this examination, the examiner documented the Veteran's report of "gastroparesis, dyspepsia (GERD), and gastritis."  She reported that she vomits two to three times per week; that she experiences pain in her lower-mid abdomen, but not epigastric pain; and that she lost about forty pounds over the course of the previous year.  The examiner noted that the following symptoms may be attributed to the Veteran's GERD: pyrosis, reflux, regurgitation, periodic episodes of nausea that occur four or more times per year and last for a duration of less than one day, periodic episodes of vomiting that occur four or more times per year and last for a duration of less than one day, and weight loss of approximately forty pounds.  With regard to the Veteran's weight loss, the record shows that she weighed 196.5 pounds in April 2012, but weighed 160 pounds in April 2013.  The examiner who conducted the April 2013 examination noted that the Veteran's baseline weight was 200 pounds.  As directed by 38 C.F.R. § 4.112, this weight loss will be considered in evaluating the Veteran's disability picture.

The examiner noted that there were no additional pertinent physical findings, complications, conditions, signs and/or symptoms related to her GERD.  The Veteran reported that her condition has caused her to leave work early and miss two days of work during the month preceding the examination.

After careful review of the record, the Board finds that the evidence shows that a rating of 10 percent is warranted under Diagnostic Code 7346 for the period on appeal before June 22, 2011.  In so finding, the Board notes the December 2011 report that the Veteran experienced mild epigastric pain over the previous six-year period and her consistent reports of pyrosis without dysphagia and vomiting during the period before June 22, 2011.  This evidence shows that the Veteran experienced at least two of the symptoms that are required in order to warrant a 30 percent evaluation and experienced these symptoms to a lesser degree than what is contemplated by the 30 percent evaluation, which is indicated by the Veteran's report of mild epigastric pain.  This evidence along with the Veteran's denial of dysphagia, vomiting, or weight loss during this period shows that a rating of 10 percent, and not higher, is warranted.

Although the Veteran has asserted that her symptoms are best represented by the criteria outlined in Diagnostic Code 7319, a 30 percent rating is not warranted under this diagnostic code for the period before June 22, 2011 because the Veteran's chronic diarrhea is a symptom of her service-connected diabetes and a rating has been assigned under this diagnostic code with regard to her diabetes.

With regard to the assignment of a rating in excess of 30 percent for the period from June 22, 2011, the Board finds that an increased rating is not warranted because the evidence does not show that the Veteran's disability has been productive of more than infrequent vomiting, or hematemesis or melena with moderate anemia, or other symptom combinations that have been productive of severe impairment of health.  In evaluating impairment to the Veteran's overall health due to symptoms related to her GERD with dyspepsia and gastroparesis, the Board notes that the Veteran rated her abdominal pain as a "5" in December 2011 and the VA clinician who examined the Veteran in April 2013 noted that the Veteran experienced only occasional episodes of bowel disturbance with abdominal stress.  Additionally, the evidence of record shows that the Veteran's predominant complaint and most severe symptom has been chronic diarrhea, but this symptom has been attributed to the Veteran's diabetes and its severity will therefore not be considered.  Thus, while the impairment to the Veteran's health has been considerable, there is no indication that impairment to the Veteran's health due to her digestive disability has been severe.

Overall, under the schedular criteria, a rating of 10 percent for GERD with dyspepsia and gastroparesis is warranted for the period before June 22, 2011 and the preponderance of the evidence is against an evaluation higher than 30 percent for the period from June 22, 2011.  There is no doubt to be resolved.  38 U.S.C.A. § 5107(b); 38 C.F.R. §§ 3.102, 4.3; Gilbert, 1 Vet. App. at 49.

The Board has considered the Veteran's possible entitlement to an extraschedular rating under Thun and finds that the criteria for rating digestive disorders contemplate the Veteran's disability, which has been productive of symptoms such as epigastric distress, pyrosis, nausea, bloating, and weight loss.  In any case, the criteria for evaluating a digestive disorder under Diagnostic Code 7346 also consider the level of impairment in addition to specific symptoms, which further indicates that the Veteran's symptomatology is contemplated.  Thus, the criteria are adequate to evaluate the Veteran's disability and referral for consideration of an extraschedular rating is not warranted.

As there is no indication that the Veteran has been rendered unemployable by reason of her digestive disability, consideration of the Veteran's entitlement to a total disability rating due to this disability is not warranted under Rice.

ORDER

A rating in excess of 20 percent for type II diabetes mellitus with hypertension is denied.

For the period on appeal, a separate 10 percent rating for chronic diarrhea due to type II diabetes mellitus is granted, subject to the law and regulations governing payment of monetary benefits.

For the period prior to June 22, 2011, a 10 percent rating for gastroesophageal reflux disease with dyspepsia and gastroparesis is granted, subject to the law and regulations governing payment of monetary benefits.

For the period from June 22, 2011, a rating in excess of 30 percent for gastroesophageal reflux disease with dyspepsia and gastroparesis is denied.


____________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


